DETAILED ACTION
	This action is in response to the applicant’s reply filed on  November 1, 2021.  Claims 1-7, 9-13, and 15-21 are pending and addressed below. 

Response to Amendment
Claims 1, 7, 9, 13, 16, and 18 are amended. Claims 20-21 are newly added. Claims 1-7, 9-13, and 15-21 are pending and addressed below.
In response to the applicant’s amendments to claim 16, to include structural cooperative relationships of elements, the rejections of claim 16 has been withdrawn. 

Response to Arguments
Applicant's arguments filed November 1, 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant has argued that Sivley, IV et al., US 2006/0071473 (hereinafter Sivley) fails to disclose the limations of claim 1. Specifically, applicant has argued that the critical sections 210 as disclosed by Sivley coincides with the circumferential groove 205, but that this groove is different from helical groove 207. Applicant further argues that groove 205 is different from helical groove 207 and that the helical groove 207 has “little effect on the critical section 210”. However, it is unclear as to how the helical groove 207 disclosed by Sivley is relevant to the current rejection as the circumferential groove 205 is in fact relied upon to meet the limitations of the groove as recited in claim 1.  
Additionally, the applicant indicates that that is no specific teaching of the circumferential groove 205 configured to fail at  a predetermined tension load. However, the circumferential groove 205 is considered to be part of the critical section 210 and the critical section is the common failure point for box member during compressive and tensile loads, and as such the groove 205 can be considered to “fail” along with the treaded connection. Sivley specifically discloses that the critical section 210 of the box member 215 determines the maximum tension load and compression that the connection box member 215 will withstand (par [0059]). One of ordinary skill in the art would understand that anything above the “maximum tension and compression” that the critical section 210 will withstand would cause failure and 205 coincides with the critical section, hence the circumferential groove is configured to withstand the “maximum tension and compression” that the critical section 210 will withstand  and would fail at a “predetermined tension load” of a load above “maximum tension and compression”.
Regarding claim 7, that applicant has argued that Sivley in view of Evans et al., US 2004/0090068 (hereinafter Evans) fails to meet all the limations of claim 7. The arguments as presented with regards Sivley and claim 1 are equally applicable to claim 7. Additionally, the applicant argues that Evans fails to disclose two sealing members located  on each side of the threaded connection and the groove. Specifically, applicant argues as the critical sealing areas 69-71 are part of and located within the connector that the bands 65-67, which surround the critical sealing areas 69-71, are not located on the sides of the threaded connection. However, the limitations of “on each side” of the threaded connection do not preclude the bands from being located on the threaded connection, if located at the ends or sides of the threaded connection.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, although the bands 65-67 of Evans may be designed to strengthen the threaded connection, that does not preclude the threaded connection from failing at a predetermined tension load. Combining the bands 65-67 of Evans with Sivley would merely contribute to the strength of the threaded connection thereby possibly increasing the predetermine tension load at which the grooves are configured to fail. 
Regarding claims 9-12
Regarding claims 13-19, Applicant’s arguments with respect to claim(s) 14 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 18, Applicant argues that Steele, et al., CA 2,740,330 A1 (hereinafter Steele) does not teach or suggest a weld on an expandable tubular configured to be expanded into contact with to form a seal with the outer tubular. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a weld on an expandable tubular configured to be expanded into contact with to form a seal with the outer tubular) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18: Claim 18 recites the limitation of “one or more weld beads” in line 2.  It is unclear as to whether this is referring to the “weld bead” previously recited in claim 13, from which claim 18 depends, or an entirely different weld bead.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-6 and 9-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sivley, IV et al., US 2006/0071473 (hereinafter Sivley) in view of Evans et al., US 2004/0090068 (hereinafter Evans).
Claim 1: Sivley discloses an expandable liner (pipe with expanded joint, see Fig 2A-2B), comprising: 
an expandable tubular (Fig 1-2B) having a threaded connection (threaded connections for expandable tubing or casing joints, par [0049], thread connection comprises pin member 130 with external threads 153 and box member 131 with internal threads 132, Fig 5, par [0057]), wherein the threaded connection includes a groove (circumferential groove 205) configured to fail at a predetermined tension load (critical section 210 is located at the smallest cross section of the box member 215 that must withstand the full axial load, critical section includes groove 205, critical section 210 is commonly a failure point for the box member during compressive and tensile loads, par [0059]).
Sivley fails to disclose two sealing members disposed on the exterior of the expandable tubular and on each side of the threaded connection and the groove.
Evans discloses an apparatus and method for sealing radially expanded joints (see abstract). A connector (60) is formed by engaged pin (61) and box (62).  Compression seal bands (65, 66 and 67) encircle critical sealing areas (69, 70 and 71) respectively, in the connector (60).  Compression seal band (65 and 67) are located on each side of the threaded connector (60) (see Fig 3-4, par [0052]-[0053]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the threaded connection of Sivley to include compression seal bands on each side of the threaded connection and the groove as disclosed by Evans, as this modification would have helped to exert a compressive force on the critical sealing areas following radial expansion (Evans, par [0053]).
Claim 2: Sivley, as modified by Evans, discloses the groove (Sivley, circumferential groove 205) is disposed on a box portion (box portion 215) of the threaded connection (Sivley, see Fig 6A-6B, par [0059]).
Claim 3: Sivley, as modified by Evans, discloses the groove (205) is disposed between the box portion (Sivley, box member 215) and a pin portion (Sivley, pin member 216) of the threaded connection (Sivley, when threaded together groove 205 is between the box member 215 and the pin member 216, par [0059]).
Claim 4: Sivley, as modified by Evans, discloses the groove (Sivley, circumferential groove 205) is disposed outside of the threads (Sivley, internal thread 211, external thread 212) of the threaded connection (Sivley, groove 205 is located below the threaded connection made with internal thread 211 and external thread 212 when threadably engaged to connection two tubulars, see Fig 6A-6B, par [0059]).
Claim 5: Sivley, as modified by Evans, discloses a sealing element configured to maintain seal integrity of the threaded connection when the groove fails (Sivley, box member 215 and pin member 216 have groove 205, 206, formed thereon and adapted to contain a sealing rings (not shown), such as an elastomeric O-ring, sealing areas 201A and 201B and the sealing ring located in groove 206 seal against external pressure and sealing areas 203A and 203B and the sealing ring located in groove 205 seal against internal pressure, properties of embodiments of the present invention help to maintain these seals during the radial plastic expansion of the connection, Fig 6A-6B, par [0061]).
Claim 6: Sivley, as modified by Evans, discloses the sealing element is disposed between a pin portion (216) and a box portion (215) of the connection (Sivley, O-rings located in grooves 206, 205 and sealing areas 201A, 201B and 203A, 203B are located between the box member 215 and the pin member 216 when threadably connected, par [0061]).
Claim 9:
an expandable tubular (Fig 1-2B) having a threaded connection (threaded connections for expandable tubing or casing joints, par [0049], thread connection comprises pin member 130 with external threads 153 and box member 131 with internal threads 132, Fig 5, par [0057]), wherein the threaded connection includes:
a thread section (internal thread 211 and external thread 212, adapted to threadedly engage with each other to connect two tubular members, see Fig 6A-6B, par [0059]) configured to fail at a predetermined tension load (critical section 210 is located at the smallest cross section of the box member 215 that must withstand the full axial load, critical section includes groove 205, critical section 210 is commonly a failure point for the box member during compressive and tensile loads, par [0059]); and 
a sealing section configured to maintain integrity of the threaded connection (Fig 6A-6B) when thread section fails (box member 215 and pin member 216 have groove 205, 206, formed thereon and adapted to contain a sealing rings (not shown), such as an elastomeric O-ring, sealing areas 201A and 201B and the sealing ring located in groove 206 seal against external pressure and sealing areas 203A and 203B and the sealing ring located in groove 205 seal against internal pressure, properties of embodiments of the present invention help to maintain these seals during the radial plastic expansion of the connection, Fig 6A-6B, par [0061].
Sivley does not disclose two sealing members disposed on the exterior of the expandable tubular and on each side of the threaded connection.
Evans discloses an apparatus and method for sealing radially expanded joints (see abstract). A connector (60) is formed by engaged pin (61) and box (62).  Compression seal bands (65, 66 and 67) encircle critical sealing areas (69, 70 and 71) respectively, in the connector (60).  Compression seal band (65 and 67) are located on each side of the threaded connector (60) (see Fig 3-4, par [0052]-[0053]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the threaded connection of Sivley to include compression seal bands on each side of the threaded connection as disclosed by Evans, as this modification would have helped to exert a compressive force on the critical sealing areas following radial expansion (Evans, par [0053]
Claim 10: Sivley, as modified by Evans, discloses the thread section includes a groove (Sivley, circumferential groove 205) configured to fail at a predetermined tension load (Sivley, critical section 210 is located at the smallest cross section of the box member 215 that must withstand the full axial load, critical section includes groove 205, critical section 210 is commonly a failure point for the box member during compressive and tensile loads, par [0059]).
Claim 11: Sivley, as modified by Evans, discloses the thread section includes threads configured to fail at the predetermined tension load (Sivley, critical section 210 is located at the smallest cross section of the box member 215 that must withstand the full axial load, critical section includes groove 205, critical section 210 is commonly a failure point for the box member during compressive and tensile loads, par [0059], threaded section has a greater cross section than groove 205 and would failure at compressive and tensile loads greater than those that cause groove 205 to fail).
Claim 12: Sivley, as modified by Evans, discloses the sealing section includes a seal disposed between a pin portion (Sivley, 216) and a box portion (Sivley, 215) of the connection (Sivley, O-rings located in grooves 206, 205 and sealing areas 201A, 201B and 203A, 203B are located between the box member 215 and the pin member 216 when threadably connected, par [0061]).

Claims 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sivley in view of Evans as applied to claim 1, and further in view of Cook et al., US 2005/0081358 (hereinafter Cook).
Claim 7: Sivley, as modified by Evans, is silent as to the two sealing members comprise rubber.
Cook discloses radial expansion of a tubular member. An upper sealing member 2340 is coupled to the outside surface of the upper section 2360 of the expandable tubular member 2330. The upper sealing member is adapted to fluidically seal the interface between the radially expanded upper section 2360 of the expandable tubular member 2330 and the wellbore casing 2300. The upper sealing member 2340 is a vitron rubber (Fig 23a, par [0402]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the two sealing members of Sivley and Evans to be made from rubber as disclosed par [0402]).

Claim(s) 13, 15, 17, and 19 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being unpatentable over Evans as modified by Texter, US 2,187,798 (hereinafter Texter)
Claim 13: Evans discloses an expandable liner (pipes 14, 15, and coupling 11) for use with an outer tubular (wellbore W) (connectors and connections between the ends of tubular bodies that are radially expanded by a forging too, abstract, forging tool 20 passing through the center of the assembly of the pipes 14, 15 and coupling 11 radially expands the components into the wall of the wellbore W, Fig 1, par [0047]), comprising: 
an expandable tubular (pipes 14, 15 and coupling 11 are radially expandable, par [0047]) having a rib (annular compression seal bands 65, 66, 67) disposed around an outer diameter of the expandable tubular (annular compression seal bands 65, 66, 67, encircle critical sealing areas 69, 70, 71 connecter 60) wherein the rib (65, 66, 67) is configured to form a seal with the outer tubular (W) (following radial expansion, a resultant compressive force is exerted in the critical sealing areas 69, 70 and 71, Fig 3-4, par [0053]).
Evans fails to disclose the rib comprises weld bead configured to be expanded into contact with a forma a seal with the outer tubular.
Texter discloses a method of making tubular joints. A ring or bead of welding material 26 is welded to the end of the female member 20 and to the opposed portion of the male member. The bead of welding material creates a seal (Fig 1-2, pg 3, col 1, ln 1-15).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the rib of Evans to include a weld bead as disclosed by Texter, as this would have provided a manner in which to create a seal between the rib and the expandable metal tubular (Texter, Fig 1-2, pg 3, col 1, ln 1-15).
Claim 15: Evans, as modified by Texter, discloses the rib (Evans, seal bands 65, 66, 67) comprises a material that is softer than the expandable tubular (Evans, high spring back compression seal rings, par [0025], material of the bands 42, 43, 44 may be beryllium copper, titanium, aluminum, or par [0051], material or configuration of the seal bands 65, 66, and 67 has a higher spring back than that of the pin 61 and box 62, par [0053], therefore the seal bands are considered softer than the pin 61 and the box 62).
Claim 17: Evans, as modified by Texter, discloses at least one rib (Evans, compression bands 42, 43, 44) is positioned at an angle relative to a longitudinal axis of the expandable tubular (Evans, compression bands 42, 43, 44 have upper and lower ends that are angled relative to the longitudinal axis of the expandable tubular, see Fig 3, par [0051]).
Claim 19: Evan, as modified by Texter, are silent as to the rib is raised about 0.1 inches to about 0.25 inches above an outer surface of the expandable tubular.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the rib of Evans such that it is raised about 0.1 inches to about 0.25 inches above an outer surface of the expandable tubular, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans in view of Texter as applied to claim 13, and further in view of Steele et al., Canadian Patent No. 2,740,330 A1 ( hereinafter Steele).
Claim 18: Evans, as modified by Texter, discloses a metal ring (compression seal bands 65, 66 and 67) disposed around the expandable tubular (Evans, compression seal bands 65, 66 and 67 encircle critical sealing areas 69, 70 and 71 respectively, in the connector 60,  Fig 3-4, par [0052]-[0053]).
Sivley, as modified by Evans, fails to disclose one or more weld beads are used to attach the metal ring to the expandable tubular.
Steele disclose a well assembly coupling. The coupling includes a sleeve (308) for supporting a second component (304) coupled to a first component (306) to prevent burst and/or collapse pressure. 306), second component (304) and sleeve (308) provide a pressure seal. The sleeve can be coupled to the first component (306) by a weld (Fig 3, par [0081]-[0082]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the metal rings of Evans and Texter to include a weld bead for attaching the metal ring as disclosed by Steele, as this modification is a known method for coupling components together to form a seal (Steele, par [0081]-[0082]). 

Allowable Subject Matter
Claims 16, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-7, 9-13, 15, and 17-19 are rejected. Claims 16, 20, and 21 are objected to. No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676